ITEMID: 001-106602
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: APINIS v. LATVIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Luis López Guerra;Mihai Poalelungi
TEXT: 1. The applicant, Mr Guntis Apinis, is a Latvian national who was born in 1962 and is currently serving a thirteen-year prison sentence in Olaine prison for aggravated murder. The Latvian Government (“the Government”) were represented by their Agent, Mrs I. Reine.
2. The applicant submitted numerous complaints to the Court. Among those was a complaint that he had been denied the right to vote in the general election to the Saeima, the Latvian parliament, on 7 October 2006, as the police had failed to send his passport to the prison where he was being held in custody at the time. He also alleged a violation of Article 6 § 2 of the Convention, on account of the fact that he had been called a “murderer” during a TV broadcast.
3. The applicant’s complaints under Article 3 of Protocol No. 1 to the Convention and Article 6 § 2 of the Convention were communicated to the Government on 14 June 2010, who submitted observations on the admissibility and merits of the case.
4. The applicant did not submit any observations. Instead, in his letter of 26 October 2010 he stated that “the Latvian State is not afraid of [the Court], because [the Court] plays with it like a toy”.
5. On 8 November 2010 the Court repeatedly requested him to appoint a representative and advised him to contact the Latvian Bar Association if he could not find one himself. The applicant did not designate a lawyer.
6. On 1 December 2010 the applicant expressed distrust in the Court and used grossly abusive language towards it. In reply, the Court notified the applicant that the time-limit for submission of his observations had expired, and drew his attention to Article 37 § 1 (a) of the Convention, which provides that the Court may strike a case out of its list of cases where the circumstances lead to the conclusion that the applicant does not intend to pursue the application.
7. On 17 February 2011 the applicant informed the Court that he did not intend to withdraw his application, and requested an extension of time to submit his observations. Exceptionally, the President of the Section granted that request.
8. On 24 March 2011, in reply to the Government’s letter stating their position on a friendly settlement, the applicant issued threats directed at officials of the Court. The Court replied to the applicant on 2 May 2011, explaining the procedure before it and insisting on the need for the applicant to appoint a representative.
9. In the letter sent on 5 May 2011 the applicant continued to issue abusive and threatening remarks. He stated that “the Court supports fascism” and that during the next eight years he would “find the opportunity to discover the truth and [the chance] to make sure that those who call themselves gods get what they deserve”. In reply, the Court referred to its previous letter.
10. In the letter dated 30 May 2011 the applicant stated that he did not have any trust in the Court because it scoffed at human rights.
11. In his letter of 29 June 2011 the applicant continued to use grossly abusive language towards the State and the Court.
